DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,036,442 (hereinafter “PAT442”). 
Although the conflicting claims are not identical, the invention as claimed in the instant application is fully disclosed in the PAT442 and they are not patentably distinct from each other. 
Claim 1-2, of the Instant Application is anticipated by Pat442 claim 1, in that claim 1 of the Pat442 contains all the limitations of claims 1-2 of the instant application. 

Regarding dependent claims 2-7 of the present application, they contain the same claim language as the Pat442 claims 1-8, respectively. Accordingly, the dependent claims 2-7 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim 8 of the Instant Application is anticipated by Pat442 claims 1 and 4, in that claims 1 and 4 of the Pat442 contains all the limitations of claims 8 of the instant application. Claims 8 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Regarding dependent claims 9-15 of the present application, they contain the same claim language as the Pat442 claims 1-8. Accordingly, the dependent claims 9-16 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting.
Claim 9 contain the same claim language as claim 8, therefore it is rejected for the same reason as claim 8, except it disclose fourth user. However at the time of invention, it would have been obvious to a person of ordinary skill in the art to change from three user to fourth user would have been a matter of choice in design since the claimed structures and the function they perform are the same as claim 8. In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 

Claim 14 of the Instant Application is anticipated by Pat442 claims 1 and 4, in that claims 1 and 4 of the Pat442 contains all the limitations of claims 8 of the instant application. Claims 8 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
Regarding dependent claims 9-15 of the present application, they contain the same claim language as the Pat442 claims 1-8. Accordingly, the dependent claims 9-16 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting.

As per independent claims 14 and dependent claims 15-20, they are also directed to the same subject matter recited in claims 8-13 above. they are rejected under the judicially created doctrine of obviousness-type double patenting.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677